Title: From George Washington to Peterson & Taylor, 5 January 1788
From: Washington, George
To: Peterson & Taylor



Gentlemen,
Mount Vernon January 5th 1788.

When I wrote to you last upon the subject of furnishing me with scantling, Plank &c. agreeable to the enclosed bill we could not come to any determination with respect to the matter, because the price of herrings, in which I proposed to make payment, could not be fixed. I now make the following proposal, viz.—I will allow you 6/ per Hundred for the scantling, reduced measure, 6/ per Hundred for the inch plank & 7/6 pe[r] do for inch and quarter do—As I understand you will want a large quantity of herrings in the fishing season—you shall give a preference to my landing for a supply provided a price can, at that time, be agreed upon between us; if it cannot, I will pay you for the scantling &c. in Cash after the fishing season is over as I have allotted the fish, or the money arising from the sale of them to supply me with the enclosed bill of scantling. The scantling must be furnished & delivered at my Landing by or before the first of march as I must have the frame &c. prepared before the season for cutting Grass comes on whe[n] my Carpenters will then be obliged to go into the field.
If you acceed to the above proposal and will supply the scantling at the time mentioned you will write me a line by the bearer

that will put the matter upon a certainty. I am Gentlemen Yr Most Obedt Sert

G. Washington


P.S. If you cannot furnish the scantling so soon as mentioned above you will be so good as to let me know the earliest period in which you can supply it.

